Citation Nr: 9916411	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-03 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for a disability of the 
bronchus as secondary to exposure to herbicide agents.

3.  Entitlement to permanency of a total disability rating 
for post-traumatic stress disorder.

REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

By a July 1994 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in pertinent part, granted service connection for 
post-traumatic stress disorder (PTSD), and assigned a 30 
percent rating for this disability, effective from June 24, 
1994.  The veteran subsequently perfected an appeal 
concerning an increased rating for his PTSD.  

By a February 1996 rating decision, the RO granted a 100 
percent rating for PTSD under 38 C.F.R. § 4.29, effective 
from July 17, 1995 through October 31, 1995, and a 100 
percent rating effective from November 1, 1995. 

In March 1996, the veteran filed a written statement, 
indicating that he wanted an earlier effective date for his 
100 percent PTSD rating.  He argued that the effective date 
of his 100 percent should have been August 1, 1994.  However, 
in a written statement filed in October 1996, the veteran 
requested that his appeal concerning an earlier effective 
date for his 100 percent rating for PTSD be withdrawn.  As a 
result, the Board of Veterans' Appeals (Board) will not 
consider the issue of whether the veteran was entitled to a 
rating in excess of 30 percent for the period prior to July 
17, 1995, as being on appeal.

By a February 1997 rating decision, the RO confirmed the 
veteran's 100 percent rating for PTSD.  The veteran filed a 
written statement in March 1997, indicating that he was 
permanently disabled by his PTSD.  In an April 1997 statement 
of the case, the RO provided the veteran with the pertinent 
regulations relating to his claim for a permanent rating, and 
concluded that it was not shown that the veteran's level of 
disability from PTSD was permanent.  In a supplemental 
statement of the case issued in February 1998, the RO 
confirmed the denial of a permanent total rating for PTSD.  
On the cover letter to this supplemental statement of the 
case, the veteran was advised that he had to file a 
substantive appeal on this issue by March 25, 1998, or else 
his appellate rights would expire.  The veteran filed a VA 
Form 9 on this issue on March 17, 1998.  Therefore, the issue 
of permanency of a total disability rating for PTSD is on 
appeal, as denoted on the title page.

By a September 1996 rating decision, the RO, in pertinent 
part, denied service connection for cancer of the bronchus 
(claimed as "bronchus") as the result of exposure to Agent 
Orange herbicide.  By a January 1997 rating decision, the RO 
denied service connection for peripheral neuropathy.  The 
veteran's representative filed a notice of disagreement with 
these rating decision in March 1997.  A statement of the case 
referencing these matters was issued in April 1997, and the 
veteran's representative filed a Form 646 (referencing, in 
part, these two matters) in July 1997.  Therefore, although 
the certification of appeal does not list these two issues, 
the Board notes that both have been perfected on appeal and 
will therefore be the subject of the decision section below.

The veteran testified at the RO before a hearing officer in 
May 1995 and he testified with his spouse before a local 
hearing officer in August 1998.

Finally, the Board notes that although the veteran had 
previously perfected claims concerning service connection for 
a skin condition and for diabetes, both as a result of 
exposure to herbicides, he withdrew these claims as indicated 
in a March 1996 written statement.  

FINDINGS OF FACT

1.  The veteran had active military service in Vietnam during 
the Vietnam era.

2.  The veteran has not been diagnosed with subacute or acute 
peripheral neuropathy.

3.  There is no competent medical evidence linking the 
veteran's chronic peripheral neuropathy with his alleged 
exposure to herbicide agents used in Vietnam.

4.  The veteran's claim concerning service connection for 
peripheral neuropathy as secondary to exposure to herbicide 
agents is not plausible.

5.  The veteran has not been diagnosed as having any 
disability of the bronchus recognized by VA as being 
etiologically related to exposure to herbicide agents used in 
Vietnam.

6.  There is no competent medical evidence linking any 
disability of the bronchus with his alleged exposure to 
herbicide agents used in Vietnam.

7.  The veteran's claim for service connection for a 
disability of the bronchus as secondary to exposure to 
herbicide agents is not plausible.

8.  The veteran's service connected PTSD is reasonably 
certain to continue to produce total disability throughout 
his lifetime.


CONCLUSIONS OF LAW

1.  The veteran's chronic peripheral neuropathy is not a 
disease entitled to presumptive service connection due to 
herbicide exposure, and the claim of entitlement to service 
connection for peripheral neuropathy as secondary to exposure 
to herbicide agents is not otherwise well grounded.  
38 U.S.C.A. 
§§  1116(a), 5107(a) (West 1991 & Supp. 1998; 38 C.F.R. 
§ 3.309(e) (1998).

2.  The veteran does not have a disability of the bronchus 
entitled to presumptive service connection due to herbicide 
exposure, and the claim of entitlement to service connection 
for a disability of the bronchus as secondary to exposure to 
herbicide agents is not otherwise well grounded.  38 U.S.C.A. 
§§  1116(a), 5107(a) (West 1991 & Supp. 1998; 38 C.F.R. 
§ 3.309(e) (1998).

3.  The criteria to establish permanence of a total 
disability rating for PTSD are met.  38 C.F.R. § 3.340(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background
 
Service medical records reflect that prior to an induction 
examination in September 1966, the veteran, in pertinent 
part, denied any history of throat trouble, shortness of 
breath, pain or pressure in chest, chronic cough, neuritis or 
paralysis.  The veteran also denied ever having coughed up 
blood.  Upon examination, the veteran's lungs, chest, and 
neurologic system were normal.  A chest X-ray was negative.  
Prior to his separation examination in July 1968, the 
veteran, in pertinent part, denied any history of shortness 
of breath, pain or pressure in chest, chronic cough, neuritis 
or paralysis.  Upon examination, the veteran's lungs, chest, 
and neurologic system were normal.  A chest X-ray was 
negative.

The veteran's DD Form 214 indicates, in pertinent part, that 
he received a Republic of Vietnam Campaign Medal and a 
Vietnam Service Medal. 

In December 1984, the veteran filed a claim concerning, in 
part, service connection for a spot on his lung.

In March 1985, medical records from the VA Medical Center 
(VAMC) in Augusta, Georgia, were associated with the claims 
file.  These records reflect, in pertinent part, that the 
veteran was hospitalized beginning in November 1984 with an 
admitting impression of diabetes mellitus, uncontrolled.  A 
chest X-ray taken on admission apparently revealed a bullous 
lesion in the right lung apex.  Smears were obtained but no 
acid-fast bacilli were isolated.  It was noted on the 
hospital report that the veteran had had possible toxic 
chemical exposure, although this was not related to any 
specific condition.  The veteran was discharged in January 
1985.

By an April 1985 rating decision, the RO denied, in pertinent 
part, service connection for a bullous lesion, right lung 
apex.  The veteran did not appeal this determination.

In July 1991, medical records from the offices of Charles 
Green, M.D., were associated with the claims file.  These 
records reflect, in pertinent part, outpatient treatment of 
the veteran in March 1989 and August 1989 for, in part, 
peripheral neuropathy secondary to diabetes mellitus. 

In September 1991, medical records from the Augusta VAMC were 
associated with the claims file, although these records are 
essentially duplicative of those summarized above.

In September 1992, additional records from the offices of Dr. 
Green were associated with the claims file.  These records 
include a hand-written note from Dr. Green in which he noted, 
in part, that the veteran had a non-healing fracture with 
diabetic neuropathy.  The records also include notes from a 
July 1992 outpatient visit, in which it was noted that the 
veteran had accidentally fractured his left metatarsal.  
Because of his diabetic peripheral neuropathy, Dr. Green 
noted the veteran felt little pain at the time of the 
fracture and only sought treatment when his foot began to 
swell.

In November 1993, a copy of a letter to the veteran from the 
Social Security Administration (SSA) was associated with the 
claims file.  This letter indicates that the veteran was 
entitled to monthly disability benefits beginning in January 
1993.  The letter does not detail for which condition the 
veteran was receiving the SSA benefits.

In January 1994, the veteran submitted copies of 
correspondence signifying his December 1993 award of 
disability compensation from the Agent Orange Veteran Payment 
Program fund.  

Subsequently in January 1994, additional medical records from 
the Augusta VAMC were associated with the claims file.  These 
records do not reflect any treatment for peripheral 
neuropathy or for any condition of the bronchus.  

In June 1994, the veteran filed a claim concerning service 
connection for PTSD.  He indicated that he had sought 
treatment for this condition at the Augusta VAMC.  

In July 1994, medical records from the Augusta VAMC were 
associated with the claims file.  These records do not 
reflect any treatment for peripheral neuropathy or for any 
condition of the bronchus.  The records do include a May 1994 
social work database assessment.  This document indicated 
that the veteran was 48 years old and married.  He was 
retired and receiving a VA pension.  He had last worked about 
three years before in the security field, where he was 
employed for five years.  Prior to that, he worked in law 
enforcement as a deputy sheriff for 20 years.  The veteran 
was a high school graduate and had attended police academy.  
His support system consisted of his wife and, to a more 
limited extent, his children, with whom he had occasional 
contact.  The veteran stated that he had no friends.  He 
attended his church regularly and stated that his attendance 
provided him with spiritual fulfillment and some relief from 
frustration.  He had been married to his present wife for six 
years.  The veteran reported that his relationship with his 
wife was "pretty good," and he stated that she had 
encouraged him all along to seek help.  He had infrequent 
contact with his one brother and one sister, both of whom 
lived out of state.

The veteran had been referred for consultation for evaluation 
of problems with "extreme temper," depression, and lack of 
motivation.  He reported an inability to trust others for the 
prior ten years and decreased socialization for the prior six 
to seven years.  He had depressive symptoms of crying 
episodes (two to three times a week), poor sleep (two to 
three hours a night), decreased energy, and poor 
concentration and memory.  The veteran denied suicidal 
thoughts, but did report thoughts of "violent acts."  He 
angered easily, had been physically aggressive, and feared 
that he might lose control and injure someone.  He had 
recently grabbed his wife and threw a trash can at her; he 
had pulled a gun on her and her son in the previous year.  
The veteran had had no history of psychiatric treatment, but 
was seeking help now because of his recent violence.  The 
veteran's medical history was significant for diabetes 
mellitus, which apparently had hindered him in obtaining 
employment in prior years.  In spite of his inability to 
obtain a job, the veteran felt that he was still able to 
work.  He seemed very frustrated that he was jobless and 
unable to contribute financially to the household.  The 
veteran's strengths included a willingness to seek help, a 
supportive wife, and two years of sobriety.  His weaknesses 
included a lack of job and income of his own, a very limited 
support system, and poor temper control with physical 
aggression at times.  Psychological testing was recommended.  

These records also include a psychodiagnostic report 
completed in June 1994, in which it was concluded that the 
veteran's test results were consistent with a diagnosis of 
PTSD with associated anxiety, depression, and substance 
abuse.  The veteran sought outpatient treatment for PTSD in 
June 1994, during which his symptoms of moodiness, crying, 
and violent actions toward his spouse were noted.  
Subsequently in June 1994, the veteran reported that he had 
just had a violent outburst of temper with his wife, in which 
he grabbed the steering wheel of the car she was operating 
and threatened her and her son.  The veteran did not remember 
any details.  He continued to have "violent thoughts" 
(although not directed to anyone in particular), 
irritability, nightmares, interrupted sleep, and decreased 
memory, concentration, interest, and motivation.  The veteran 
and his spouse continued to seek counseling at the VAMC in 
June 1994.

In July 1994, the veteran underwent a PTSD examination for VA 
purposes.  He had last worked in November 1993, but 
apparently had passed out due to complications from his 
diabetes.  He apparently had lost other jobs because of these 
complications.  The veteran reported experiencing depression, 
nightmares, flashbacks, intrusive thoughts, anger, and 
explosiveness dating back to 1968.  He had been on 
antidepressants and was supposed to start group therapy at a 
later date.  He had never been arrested and denied the use of 
any illegal drugs.  The veteran stated that he used to fish, 
run 10 miles a day and be involved in many activities.  He 
now had lost interest in everything, felt depressed because 
he could not work, had a fair appetite, and slept only three 
hours per night because of nightmares.  He also complained of 
auditory and visual hallucinations which did not seem to be 
associated with flashbacks or Vietnam experiences.  He had no 
friends and did not socialize.  

Upon examination, the veteran was well-developed and well-
nourished and related adequately.  He was neat, clean, and 
appropriately dressed.  He was well oriented as to time, 
place, and person with a good recall for recent and remote 
events.  The affect was adequate with no flatness or 
shallowness.  There was no outward evidence of any 
significant anxiety or depression.  He felt that everybody 
was looking at him.  The veteran admitted to auditory and 
visual hallucinations which seemed rather indistinct.  His 
judgment and insight were intact.  The possibility of 
malingering or manipulation would not be excluded.  The 
veteran was diagnosed as having, in part, delayed PTSD, which 
was noted to be causing significant social impairment.

By a July 1994 rating decision, the RO, in pertinent part, 
granted service connection for PTSD and assigned a 30 percent 
rating, effective from June 1994.  

In September 1994, additional records from the Augusta VAMC 
were associated with the claims file.  These records do not 
reflect any treatment for PTSD, peripheral neuropathy, or for 
any condition of the bronchus.

In October 1994, additional records from the Augusta VAMC 
were associated with the claims file.  In terms of the 
veteran's claims concerning PTSD, these records are 
essentially duplicative of those summarized above.  These 
records do not reflect any treatment for peripheral 
neuropathy or for any condition of the bronchus.

In October 1994, a letter the veteran had written to the 
Secretary of VA was associated with the claims file, along 
with numerous attached documents.  The documents include 
additional correspondence related to the veteran's 
involvement in the Agent Orange Veteran Payment Program, 
copies of issues of the "Agent Orange Review" (a newsletter 
published by VA), and duplicative VAMC medical records which 
are summarized above.

In February 1995, additional medical records from the Augusta 
VAMC were associated with the claims file.  These records 
include the report of a hospitalization in October 1994, in 
which the veteran was noted to have a one-week history of 
cough and cold productive of yellow sputum.  A chest X-ray 
revealed probable left upper lobe opacity in the lingula.  
The veteran was diagnosed as having pneumonia of the left 
upper lobe, and was discharged after four days of 
hospitalization.  The remaining VAMC records submitted in 
February 1995 do not reflect any treatment for peripheral 
neuropathy or for any disability of the bronchus.  

These VAMC records reflect that in September 1994, the 
veteran sought outpatient treatment at the Mental Health 
Clinic, during which he reported that he had been "under 
pressure" after caring for his brother, who had recently 
been released from treatment at the VAMC.  The veteran said 
this had been very distressing, and that he had experienced 
difficulty sleeping (initial and middle insomnia), more 
combat nightmares and flashbacks, and increased anxiety.  The 
veteran's wife had accused him of threatening to hit her with 
a chair, but the veteran did not recall this incident.  The 
veteran said that they had been arguing frequently and that 
he had a "bed temper."  He denied any substance abuse, 
suicidal ideations, or homicidal ideations.  His ear rang but 
he denied any audio or visual hallucinations.  The veteran 
appeared restless and moderately anxious, with exacerbations 
of his symptoms due to the recent psychiatric problems of his 
brother.  

These records also reflect that the veteran continued to seek 
treatment at the Mental Health Clinic in December 1994 for 
increasing nightmares, anxiety, and anger.  The veteran's 
family was afraid of him when he got this way.  He was 
requesting to be admitted to the PTSD unit in the near 
future.  He had no depressive symptoms or suicidal ideation, 
although there was some fear that he might hurt other people, 
including his family when angry.  

In February 1995, the statement of a Army Reserve colleague 
of the veteran was associated with the claims file.  In this 
statement, it was noted that the veteran had been seen out of 
control while involved in a verbal confrontation with his 
peers and subordinates.  

In February 1995, a typewritten statement of the veteran was 
also associated with the claims file.  The veteran recounted 
his experiences in Vietnam and stated that "[a]ll the stress 
that I [have] been through trying to get help is unreal.  I 
am totally disabled . . . and unable to work."  The veteran 
also indicated that he was receiving benefit payments from 
the Social Security Administration. 

In a Form 9 filed in May 1995, the veteran asserted, in part, 
that he sometimes had nightmares, thinking that he was still 
on the battlefield.  The only reason that he could function 
during the day was because of all the medications he was 
taking.    

In May 1995, additional medical records from the Augusta VAMC 
were associated with the claims file.  These include a list 
of various medications prescribed to the veteran, as well as 
documents related to the veteran's participation in a PTSD 
program.  These records do not reflect any treatment for 
peripheral neuropathy or for any disability of the bronchus.  

Subsequently in May 1995, the veteran testified at the RO 
before a hearing officer.  The veteran testified, in part, 
that he was taking a lot of medication for his PTSD, so much 
so that he had not worked in long time.  He did not have any 
social life and could not stand crowds.  He had problems 
sleeping at night, and would find himself "pulling perimeter 
guard" around his residence.  He had flashbacks and 
nightmares  He apparently had quit his prior job as a 
security guard because the job required him to carry a gun.  
The PTSD was more prevalent at night, although the veteran 
testified that he felt most comfortable at night.  He had 
temper flares and got along moderately well with his 
children.  Sometimes he would have flare-ups and shouting 
episodes, even with his wife.  The veteran would leave his 
house when relatives came to visit.  He watched television 
and occasionally cut his grass.  He would mostly complete the 
grass cutting if he started the job.  He would help his wife 
around the house when he felt up to it.  

In January 1996, additional VA medical records were 
associated with the claims file.  These records do not 
reflect that the veteran was treated for peripheral 
neuropathy or any disability of the bronchus.  These do 
records reflect, however, hospitalization of the veteran from 
July 1995 to October 1995 for symptoms of PTSD.  The veteran 
was admitted to the specialized inpatient PTSD unit to 
participate in a rehabilitation program.  Despite 
considerable anxiety and depression, he was able to relate 
adequately to other patients and staff because of the very 
highly structured and supportive atmosphere on the unit.  He 
attended all assigned group and other therapy sessions.  At 
the time of his discharge, the veteran was still continuing 
to experience severe PTSD-related symptoms.  As a result of 
his three times per week Vietnam process group, he was able 
to gain some insight into his chronic PTSD symptoms, as well 
as develop some coping skills.  However, because of the 
chronic nature and severity of his particular PTSD symptoms, 
his prognosis was noted to be very guarded.  It was further 
opined that the veteran was very unlikely to be able to 
function adequately either in social or work situations.  
Because of the severe nature of his symptoms, he would 
require future periods of inpatient hospitalization and 
continued outpatient treatment.  
 
By a February 1996 rating decision, the RO granted a 
temporary total rating for PTSD based on the hospitalization, 
effective from July 1995, and also increased the underlying 
rating for PTSD from 30 percent to 100 percent, effective 
from November 1995.  

In March 1996, a letter from Robert F. Kaltenbach, Ph.D., of 
the Medical College of Georgia, was associated with the 
claims file.  Dr. Kaltenbach noted that the veteran had been 
participating in a Veterans Rehabilitation Counseling Program 
since August 1994.  The initial evaluation indicated that the 
veteran had been having problems for over 20 years, but had 
avoided treatment because of the stigma of psychiatric 
problems.  He had recently retired for medical reasons after 
which he reported an increase in psychiatric symptoms and 
explosive anger.  It was noted that after his discharge from 
the hospital in October 1995, the veteran was to return to 
weekly group therapy.  He did not do so until November 1995, 
and his attendance had been somewhat erratic.  He reported 
having anxiety attacks while driving or even in the parking 
lot and going home without attending group therapy.  
Additionally he had had medical problems and illness which 
further impacted his attendance.  When present, however, he 
utilized group therapy effectively.  He presently appeared to 
be functioning relatively well, but still had anxiety attacks 
and explosive anger when under stress.  He would benefit from 
continual support and monitoring from regular attendance at 
group therapy.  The veteran was assigned a Global Assessment 
of Functioning (GAF) score of 65.  

In September 1996, the veteran filed a statement indicating 
that he was seeking service connection for peripheral 
neuropathy and "bronchus," both as a result of exposure to 
Agent Orange.  Attached to his statement were previously 
submitted copies of his November 1984 and October 1994 
hospitalization reports, as well as an "Attending 
Physician's Statement," which was apparently completed in 
conjunction with the veteran's participation in the Agent 
Orange Veteran Payment Program.  This "Statement" indicates 
that the veteran was examined by a physician in January 1993 
and diagnosed as having, in part, peripheral neuropathy.  The 
remaining attached records do not reflect any treatment for 
peripheral neuropathy or any disability of the bronchus.

By a September 1996 rating decision, the RO, in pertinent 
part, denied service connection for cancer of the bronchus 
(claimed as "bronchus") as the result of exposure to Agent 
Orange herbicide, as being not well grounded.  By the same 
rating decision, the RO deferred a decision on the issue of 
service connection for peripheral neuropathy as the result of 
Agent Orange exposure pending receipt of final regulations 
concerning this condition.   

Subsequently in September 1996, a large number of medical 
records from the Augusta VAMC were associated with the claims 
file.  These records reflect, in pertinent part, that during 
a February 1996 outpatient visit, a chest X-ray revealed mild 
pulmonary edema.  Following an outpatient visit in November 
1995, the veteran was diagnosed as having bronchitis.

These records also reflect continued outpatient treatment for 
PTSD between June 1995 and July 1996.  It was noted in 
February 1996 that the veteran was experiencing nightmares 
two to three times a week, as well as flashbacks.  He was 
irritable frequently and had verbal outbursts once or twice 
every week.  The veteran's sleep was also disturbed and often 
he would get no sleep at all.

By a January 1997 rating decision, the RO denied service 
connection for peripheral neuropathy.

In February 1997, additional records from the Augusta VAMC 
were associated with the claims file.  These records include 
the report of a hospitalization in November 1996 for PTSD.  
It was noted that a chest X-ray showed the lungs were 
bilaterally clear.  The veteran reported that in November 
1996, he began experiencing increased anger and intrusive 
thoughts after three weeks of being "down."  He reported 
crying spells when intrusive thoughts triggered sadness and a 
sense of loss.  The veteran felt less able to cope with 
everyday stresses; he was feeling overwhelmed and helpless.  
The veteran said that he was having suicidal thoughts from 
time to time.  He reported the first suicidal urge in his 
life approximately two weeks before, although he made no 
attempt to hurt himself.  The veteran wanted to be in the 
hospital to prevent any impulsive destructive act and to get 
the social support of others.  The veteran was hospitalized 
for seventeen days.  Upon discharge, it was noted that his 
PTSD symptoms remained chronic and severe and adversely 
affected employability.  

In March 1997, a copy of the veteran's correspondence to 
Senator Strom Thurmond was associated with the claims file, 
along with documents attached to this letter.  These 
documents included, in pertinent part, another edition of the 
VA's "Agent Orange Review" publication, and a report of a 
January 1996 hospitalization at the Augusta VAMC for a new 
onset of congestive heart failure.  A chest X-ray showed 
bilateral pulmonary congestion with evidence of fluid in the 
fissures and blunting of the costophrenic angles bilaterally.  
The veteran also submitted a lengthy written statement in 
March 1997, essentially in support of his claims concerning 
service connection for disabilities resulting from exposure 
to Agent Orange.  The veteran also submitted two color 
photographs, one of his exposed left arm and the other of his 
exposed legs.  Finally, medical records were submitted which 
reflected continued outpatient treatment for PTSD in March 
1997.

The veteran underwent another PTSD examination for VA 
purposes in January 1998.  It was noted, in pertinent part, 
that the veteran still had not been employed since 1989.  The 
veteran was scheduled to be hospitalized again in March due 
to his PTSD.  He continued to have nightmares on a regular 
basis, as well as intrusive thoughts and flashbacks which he 
found very distressing.  As a result of his nightmares, 
thoughts, and flashbacks, the veteran persistently avoided 
stimuli associated with his Vietnam traumas.  He tried to 
avoid Vietnam-related thoughts, feelings, and conversations.  
He did not like to watch anything on television that caused 
him to re-experience these feelings.  He had a markedly 
diminished interest and did not participate in significant 
activities that were expected of him.  The veteran had a 
severe feeling of detachment and estrangement from others.  
He could not be around other people and stayed at home.  His 
wife was his contact with the outside world.  As a result, 
the veteran also had persistent symptoms of increased arousal 
including continuing problems both falling and staying 
asleep, especially due to his nightmares.  He stated that he 
had periods of irritability and outbursts of anger which he 
could not explain.  The veteran had trouble concentrating and 
continued to have an exaggerated startle response.

Upon examination, the veteran was alert and oriented to 
person, place, time, and situation.  His mood was good and 
his affect appeared restricted.  His speech was soft and 
monotone.  His thought process was logical and coherent 
without looseness of association, flight of ideas, 
circumstantiality, or tangentiality.  He showed definite 
distress when discussing Vietnam.  The veteran denied any 
auditory or visual hallucinations or delusions except those 
associated with his flashbacks.  He denied any paranoia.  His 
insight and judgment were fair.  He denied any current 
suicidal or homicidal ideations.  He was easily distracted 
and seemed to have problems with his concentration.  His 
immediate, remote, and recent memory were all grossly intact.  
The veteran's GAF score was assessed to be 48, as was the 
assessment of his prior year's GAF score.  The examiner also 
included the following text in his report:

The [veteran] has serious symptoms of 
PTSD and he has obvious serious 
impairment in social and occupational 
functioning.  The [veteran] would have 
this due to his severe medical condition, 
but even absent his medical problems, the 
[veteran] would be unable to work due to 
his PTSD.  He is very withdrawn and stays 
away from people.  His irritability and 
lack of concentration, along with his 
flashbacks and intrusive thoughts, would 
make him unemployable at the present 
time.  

In a March 1998 Form 9, the veteran asserted, in part, that 
he had not worked since 1986 due to the severity of PTSD, and 
further argued that because of this, it was very unlikely 
that he would improve.  

In July 1998, additional records were associated with the 
claims file.  These records include, in pertinent part, a 
report of a May 1997 VA hospitalization for numerous 
conditions, none of which included peripheral neuropathy or 
any disability of the bronchus.  The hospitalization was also 
unrelated to the veteran's PTSD.  A chest X-ray was noted to 
be consistent with bilateral pulmonary edema and an enlarged 
heart.  The records include a report of a September 1997 VA 
hospitalization, again for numerous conditions which did not 
include peripheral neuropathy or any disability of the 
bronchus.  The hospitalization was also unrelated to the 
veteran's PTSD.  Also included were lists of medications and 
creams the veteran had been prescribed, additional copies of 
"Agent Orange Review," and another color photograph of the 
veteran's exposed left arm.  

The records also include two handwritten statements from 
physicians, discussing the veteran's diabetes mellitus and 
his end-stage renal disease.  There is also a statement from 
the veteran's spouse, who described the veteran's severe PTSD 
symptoms.  The veteran's memory had diminished and he did not 
like to be around a lot of people.  He would sometimes go 
into deep thought and forgot who his wife was.  She would 
have to keep talking to him and slowly he would come around.  
He would get very stressed out and sometimes really upset.  
He would talk about getting his gun and how no one was going 
to take advantage of him or hurt him.  The veteran could not 
sleep well at night and was walking around the house all the 
time.  The RO did not issue a supplemental statement of the 
case on the issues of service connection for bronchus or 
peripheral neuropathy following receipt of this evidence.

The veteran and his spouse testified before a local hearing 
officer in August 1998.  The veteran did not speak at any 
great length and seemed to be unable to answer more than a 
few questions.  His wife testified that the veteran would 
forget what he was saying in the course of a conversation and 
simply could not function right.  He would forget to take his 
medication and get nervous and tense.  He could be talking 
one moment and become "just spaced out" the next.  The 
veteran's spouse had to do all the driving, and the veteran 
was totally dependent on her.  On certain occasions, he would 
be unable to recognize his wife.  The veteran's spouse 
testified that his condition was clearly worsening.  

II.  Analysis

A.  Claims concerning service connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1998) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a) (1998).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1998).  [Emphasis 
added.]

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, 
subacute and acute peripheral neuropathy, porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).  "For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well 
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the Vietnam era.  Therefore, he is entitled to a presumption 
of exposure to herbicide agents, if he has a disease listed 
at 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, No. 97-1831 (U.S. Vet. App. 
Feb. 8, 1999) ("neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)").  

1.  Peripheral neuropathy

The veteran claims that he has peripheral neuropathy as a 
result of inservice exposure to herbicides (Agent Orange).  
Inservice medical records are negative for report of 
neurological problems.  Post service records show however, 
that the veteran has been treated for chronic peripheral 
neuropathy.

The veteran has alleged that because peripheral neuropathy is 
listed as a presumptive disease under 38 C.F.R. § 3.309(e) 
(1998), and since he had service in Vietnam and now suffers 
from peripheral neuropathy, service connection should be 
granted.  Peripheral neuropathy however, is not a presumptive 
disease - acute and subacute peripheral neuropathy is the 
condition that is listed as the presumptive disease.  
Moreover, the manifestations of said condition must occur 
within weeks or months of exposure to an herbicide agent and 
resolve within two years of the date of onset.  The veteran 
has not been diagnosed as having acute or subacute peripheral 
neuropathy and did not start to exhibit symptoms associated 
with peripheral neuropathy until many years following service 
discharge.  Therefore, it is concluded that the veteran's 
current condition does not meet the requirements of being a 
presumptive disease under 38 C.F.R. § 3.309(e) (1998).

Without the benefit of presumptive service connection, the 
veteran is obligated to submit a well grounded claim.  A 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  In this case, the 
veteran has not submitted any medical evidence of a nexus 
between peripheral neuropathy and military service.  He, as a 
lay person, is not competent to render such an opinion.  
Accordingly, the claim is not well grounded.

2.  Disability of the bronchus

For the reasons to be discussed below, the veteran's claim 
for service connection for a disability of the bronchus 
secondary to exposure to herbicide agents is not well 
grounded.

In his September 1996 written statement, the veteran 
indicated that he was seeking service connection for 
"bronchus" as secondary to exposure to herbicides in 
Vietnam.  As noted above, the veteran is entitled to a 
presumption of exposure to herbicide agents, if he has a 
disease listed at 38 C.F.R. § 3.309(e), including respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea).  
See McCartt.  The medical record, however, does not indicate 
that the veteran has been diagnosed as having a cancer of the 
bronchus, or any other such respiratory cancer.  In fact, the 
evidence suggests that the veteran has actually been 
diagnosed as having pneumonia and bronchitis, neither of 
which are listed in the governing regulation.  Further, the 
Secretary of the VA formally announced in the Federal 
Register, on August 8, 1996, that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
was not warranted for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  61 Fed.Reg. 41442-41449 
(August 8, 1996).  Accordingly, under the applicable 
criteria, the veteran is not entitled to a presumption that 
his previously diagnosed pneumonia and/or bronchitis are 
etiologically related to exposure to herbicide agents used in 
Vietnam.  Moreover, because the veteran does not have one of 
the diseases listed in the above regulation, even the 
presumption of exposure to Agent Orange or other herbicide is 
not available to him.  Without the benefit of presumptive 
service connection, he is obligated to submit an otherwise 
well grounded claim.

In addition, there is no medical evidence of record 
suggesting a connection between any exposure to herbicides 
during military service and any disability of the bronchus.  
The veteran is not a medical expert and, for that reason, he 
is not competent to express an authoritative opinion 
regarding any medical causation or diagnosis of any such 
condition.  See Espiritu.  As there is no medical evidence of 
a nexus between any disability of the bronchus and herbicide 
exposure during military service, it is unnecessary to 
determine whether the veteran was actually exposed to such 
herbicides.

3.  General Observations and Conclusions

As for the evidence that the veteran is in receipt of 
payments from the Agent Orange Veteran Payment Program, the 
Board notes that documents regarding the veteran's acceptance 
in the Agent Orange Veteran Payment Program do not address 
the medical conditions at issue and do not serve to make the 
claim well grounded.  Receipt of compensation under the Agent 
Orange Veteran Payment Program is based on standards very 
different than those required to establish service 
connection.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Likewise, the veteran's numerous references to the VA Agent 
Orange Review do not serve to make his claims well grounded.  
The articles contained in this periodical discuss service 
connection for Agent Orange related claims in general but do 
not provide any discussion of the veteran's particular 
conditions, nor of any connection between the veteran's 
service and his particular conditions.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

The Board further notes that following the receipt of medical 
evidence in July 1998, the RO did not issue a supplemental 
statement of the case.  However, none of these records 
reflect diagnosis of or treatment for either peripheral 
neuropathy or a disability of the bronchus.  Therefore, the 
Board finds that a supplemental statement of the case 
discussing these records is not necessary because the 
additional evidence is not relevant to the issue on appeal.  
38 C.F.R. § 19.37(a) (1998).  

Finally, the Board notes that the Court has held that the VA 
has a duty to attempt to secure all records of the SSA 
regarding the veteran's rating of unemployability for SSA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  However, the duty arises only when a well grounded 
claim has been submitted.  See 38 U.S.C.A. § 5108 (West 
1991).  The veteran's claims concerning service connection 
for peripheral neuropathy as secondary to exposure to 
herbicide agents and for a disability of the bronchus as 
secondary to exposure to herbicide agents are not well 
grounded.  If claims are not well grounded, the Board does 
not have jurisdiction to adjudicate them.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  As claims that are not well grounded do 
not present a question of fact or law over which the Board 
has jurisdiction, the claims concerning service connection 
for peripheral neuropathy as secondary to exposure to 
herbicide agents and for a disability of the bronchus as 
secondary to exposure to herbicide agents are denied.


B.  Claim concerning permanency of PTSD rating

The preliminary question before the Board is whether the 
veteran has submitted a well grounded claim for permanency 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
if so, whether the VA has properly assisted him in the 
development of his claim.  A "well grounded" claim is one 
that is plausible, capable of substantiation, or meritorious 
on its own.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
The Board finds that the veteran has presented a claim that 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to his claim.  
The Board is also satisfied that all relevant facts have been 
fully developed. 

VA regulations provide, in pertinent part, as follows:

Permanence of total disability will be 
taken to exist when such impairment is 
reasonably certain to continue throughout 
the life of the disabled person.  The 
permanent loss or loss of use of both 
hands, or of both feet, or of one hand 
and one foot, or of the sight of both 
eyes, or becoming permanently helpless or 
bedridden constitutes permanent total 
disability.  Diseases and injuries of 
long standing which are actually totally 
incapacitating will be regarded as 
permanently and totally disabling when 
the probability of permanent improvement 
under treatment is remote.  Permanent 
total disability ratings may not be 
granted as a result of any incapacity 
from acute infectious disease, accident, 
or injury, unless there is present one of 
the recognized combinations or permanent 
loss of use of extremities or sight, or 
the person is in the strict sense 
permanently helpless or bedridden, or 
when it is reasonably certain that a 
subsidence of the acute or temporary 
symptoms will be followed by irreducible 
totality of disability by way of 
residuals.  The age of the disabled 
person may be considered in determining 
permanence. 

38 C.F.R. § 3.340(b)(1998).

Once permanence is established, a veteran need not undergo 
further VA examinations in order to retain his 100 percent 
disability rating for that permanent disability.  38 C.F.R. § 
3.327(b)(2)(iii)(1998).  

As discussed above, a February 1996 rating decision granted 
service connection for PTSD and assigned a 100 percent 
evaluation.  The claims file indicates that the veteran has 
been hospitalized twice for his PTSD and apparently has not 
worked for many years.  His condition has clearly worsened, 
as reflected by his steadily decreasing GAF scores and 
increasing withdrawal from people in general and his wife in 
particular.  The fact that the veteran was practically unable 
to testify at his last local hearing reflects the chronic and 
severe nature of his PTSD.  Indeed, the most recent VA 
examination report includes an assessment that the veteran's 
"obvious serious impairment in social and occupational 
functioning . . . would make him unemployable . . ."  In 
light of the veteran's age, extended lack of employment, 
repeated hospitalizations, and worsening symptoms, it appears 
that the total disability attributable to PTSD is reasonably 
certain to continue throughout his lifetime.  Accordingly, 
the Board concludes that permanence of his total disability 
for PTSD is established.


ORDER

Entitlement to service connection for peripheral neuropathy 
as secondary to exposure to herbicide agents is denied.

Entitlement to service connection for a disability of the 
bronchus as secondary to exposure to herbicide agents is 
denied.


Entitlement to permanence of total disability for PTSD is 
granted.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

